Stephens, J.
1. Since a claimant of property levied upon, where no right, title, or interest whatsoever appears in the defendant in execution, is required, in order to sustain his claim, to show only some title or interest in the property superior to the right of the plaintiff to proceed with the execution, title in the claimant to a fractional interest in the property is sufficient to support a finding in his favor. See, in this connection, Wade v. Hamilton, 30 Ga. 450 (2); Deariso v. Lawrence, 3 Ga. App. 580 (2) (60 S. E. 330).
2. A claimant upon whom was the burden of proof successfully carried that burden, and a.verdict in his favor was properly directed, where it appeared from undisputed evidence that he was a minor and had been given permission by his father, the defendant in execution, to make for
John B. Wilson, for plaintiffs.
Ha-rtsfield & Conger, contra.